Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 24, 2020

                                      No. 04-20-00157-CV

                            IN THE INTEREST OF I.G.F., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02151
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was due to be filed on March 20, 2020. On March 23,
2020, the court reporter filed a notification of late record stating that she had been preparing to
work from home indefinitely due to the COVID-19 pandemic and requesting an extension of
time to file the record until March 26, 2020. We GRANT the requested extension and ORDER
that the reporter’s record must be filed by March 26, 2020. TEX. R. APP. P. 35.3(c). FURTHER
REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court